Citation Nr: 1211528	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability.  

5.  Entitlement to an initial rating higher than 50 percent for pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  

6.  Entitlement to an initial rating higher than 10 percent prior to March 24, 2010, and an initial rating higher than 20 percent from March 24, 2010, for lumbar strain with degenerative disc disease at L4-5 and L5-S1.  



7.  Entitlement to an initial rating higher than 20 percent for bursitis of the right hip.  

8.  Entitlement to an initial rating higher than 10 percent for right shoulder tendonopathy.  

9.  Entitlement to an initial rating higher than 10 percent for metatarsalgia of the right hand.  

10.  Entitlement to an initial rating higher than 10 percent for metatarsalgia of the left hand.  

11.  Entitlement to an initial rating higher than 10 percent for retropatellar pain syndrome of the right knee.  

12.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right ankle.  

13.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left ankle.  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran, Mrs. C., and M.O.

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1998 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case also comes to the Board on appeal of a May 2010 rating decision of the RO, which granted service connection for several disabilities.  The Veteran is appealing the ratings that were assigned to each of the disabilities.   

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the Board hearing and an earlier hearing before a Decision Review Officer in February 2010 have been associated with the Veteran's files.   

The claim of service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability, and the claims for increase for psychiatric disorders, for lumbar strain with degenerative disc disease at L4-5 and L5-S1, for bursitis of the right hip, for right shoulder tendonopathy, for metatarsalgia of the right and left hands, for retropatellar pain syndrome of the right knee, and for degenerative joint disease of the right and left ankles, are REMANDED to the RO.









FINDINGS OF FACT

1.  In a rating decision in April 2004, the RO denied the claim of service connection for right ear hearing loss; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision. 

2.  The additional evidence presented since the rating decision in April 2004 by the RO is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 

3.  There is no competent medical evidence of a left ear hearing loss disability for VA purposes. 

4.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

2.  Left ear hearing loss is not due to an injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Tinnitus is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 







The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

Additionally, the Veteran was notified of the type of evidence necessary to reopen the claim of service connection for right ear hearing loss, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was notified that the right ear hearing loss was previously denied because the record did not show audiometric findings that met the criteria for a grant of service connection for defective hearing.  

As for content and for the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


The RO has obtained the Veteran's service treatment records and VA records, and the Veteran himself has submitted private records, including from the Camden Clark Medical Center.  He has not identified any other pertinent records for the RO to obtain on his behalf. 

In regard to the right ear hearing loss, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  In any case, the Veteran was afforded a VA audiological examination in March 2010.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the other claims of service connection for left ear hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in March 2010.  As the VA examinations and medical opinion contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss
Procedural History and Evidence Previously Considered

In a rating decision in April 2004, the RO denied service connection right ear hearing loss on the grounds that the evidence did not show that his audiometric findings met the criteria for defective hearing for VA purposes.  


That is, for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

In a letter in April 2004, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement, the rating decision by the RO in April 2004 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The pertinent evidence of record at the time of the rating decision in April 2004 consisted of service personnel and treatment records.  The service personnel records show that the Veteran served on active duty from March 1998 to June 2002 and that his military occupational specialty was an infantryman.  

The service treatment records do not show any complaint, finding, or diagnosis of right ear hearing loss.  Records show that on a January 1998 audiogram at the time of his enlistment physical examination, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 5, 5, 5, 5, 0, and 10 in the right ear.  On an audiogram in December 1998, where it was noted that the Veteran was routinely exposed to hazardous noise, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 10, 5, 0, 0, and 0 in the right ear.  On an audiogram in February 2000, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 5, 10, 0, -5, -5, and -10 in the right ear.  On an April 2002 audiogram at the time of a discharge physical examination, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 25, 15, 10, 5, -5, and 20 in the right ear.  


Current Claim to Reopen

As the unappealed rating decision in April 2004 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

As the Veteran's application to reopen the claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  

Analysis

The additional evidence presented since the rating decision in April 2004 consists of private and VA medical records, as well as and statements and testimony of the Veteran and his wife.



The additional private medical records and VA outpatient records do not show that the Veteran was treated for right ear hearing loss or that he underwent an audiogram.  At the time of a VA audiological examination in March 2010, an audiogram showed that the pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz were 25, 25, 25, 20, and 10 in the right ear.  Also, speech recognition score in the right ear was 100 percent.  In short, none of the evidence demonstrates audiogram findings relative to the right ear that meets the VA standards for defective hearing under 38 C.F.R. § 3.385.  Therefore, this evidence is not new and material because it does not relate to an unestablished fact necessary to substantiate claim, that is, evidence of right ear defective hearing for VA purposes under the regulations, the absence of which was the reason the claim was previously denied.  As the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In statements and testimony, the Veteran discussed the noise exposures during service and described the difficulties he experienced after service including at his job doing security work in regard to right ear hearing loss.  His wife also gave her observations as to his hearing problems.  

The Veteran is competent to describe symptoms of right ear hearing loss, which he can perceive.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  






Nevertheless, in this case competent medical evidence demonstrating the presence of right ear hearing loss under VA standards is required to reopen the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

It is not argued or shown that the Veteran or his wife is otherwise qualified through specialized education, training, or experience to offer an opinion on hearing loss under VA standards.  As lay persons, they may not diagnose hearing impairment under VA standards, which requires audiologic testing.  

As the Veteran or his wife, is not competent to offer proof of right ear hearing loss under VA standards, the statements are not to be considered, that is, not admissible as evidence, and the statements are not new and material evidence.  See King at 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion). 

As the additional evidence is not new and material, the claim of service connection for right ear hearing loss is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Left Ear Hearing Loss and Tinnitus

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 





Facts and Analysis

The Veteran claims that he has left ear hearing loss and tinnitus as a result of in-service acoustic trauma.  He testified that he was exposed to firing of weapons and artillery fire in service and that he did not always wear hearing protection when he was around tanks.  He testified in November 2011 that he had not noticed any worsening of left ear hearing loss since a March 2010 VA examination.  He also testified that he noticed ringing in his ears during service, particularly after a tank was performing a test fire, and that his ringing has periodically recurred since then.  He said he worked in a plant after service, where there was a furnace and jack hammering going on, but that he wore hearing protection.  His wife testified as to her observations about the Veteran's hearing difficulties.  

The Veteran served on active duty from March 1998 to June 2002 as an infantryman.  The service treatment records do not show any complaint, finding, or diagnosis of left ear hearing loss or tinnitus.  Records show that on a January 1998 audiogram at the time of his enlistment physical examination, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 0, 10, 5, 0, and 20 in the left ear.  On an audiogram in December 1998, where it was noted that the Veteran was routinely exposed to hazardous noise, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 5, 5, 5, 0, and 15 in the right ear.  On an audiogram in February 2000, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 5, 10, 0, -5, and 15 in the right ear.  On an April 2002 audiogram at the time of a discharge physical examination, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 20, 5, 10, 0, 5, and 30 in the right ear.  On a report of medical history in April 2002, the Veteran denied having hearing loss, and his ears were clinically evaluated as normal on examination.  

After service, the Veteran filed an initial claim for disability compensation in October 2003, in relation to numerous disabilities, including right ear hearing loss.  He did not mention left ear hearing loss or tinnitus.  


A private medical record from Mountaineer Pain Relief and Rehabilitation Centers, dated in November 2003, indicates that the Veteran was referred there for evaluation and treatment of low back pain.  In a review of systems, it was noted in regard to the ears that the Veteran denied earache, ear discharge, loss of hearing, and ringing in the ears.  

A VA record in January 2005 shows that the Veteran complained of back problems and some sinus congestion and drainage.  He did not mention hearing loss or tinnitus.  On a general medical examination, there was no identification of any impairment associated with the ears.  

In his present application for disability compensation filed in April 2007, the Veteran asserted that he was found to have hearing loss when he was discharged from the military.  He felt his hearing loss and tinnitus were due to his exposure to tanks, explosions, rocket launchers, and firing of weapons.   

In March 2010, the Veteran underwent a VA audiological compensation examination.  He complained of poor hearing in background noise.  He reported that he was exposed to infantry noise during service, including artillery weapons and tanks, and that he used hearing protection when he was able.  After service, he reported that there was occupational noise in the furnace plant where he worked, and that he had used hearing protection when needed while using a jackhammer and pounding on metal.  It was also noted that there was recreational noise while hunting.  The Veteran reported tinnitus, which he stated was constant and present since discharge.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz  of:  20, 20, 20, 15, and 10 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 100 percent for the left ear.  (Right ear results were reported earlier in this decision.)  The audiologic tests indicated normal hearing bilaterally from 250 Hertz through 8000 Hertz.  Upon Distortion Product Otoacoustic Emissions (DPOAE) testing, which is an objective indicator of normally functioning cochlea outer hair cells, the results revealed decreased emissions at 7000 Hertz and above bilaterally.  



The VA examiner concluded that the Veteran did not have hearing loss that was disabling by VA standards, and that tinnitus was as likely as not a symptom associated with hearing loss.  After reviewing the claims file, the examiner opined that present tinnitus and hearing loss were less likely than not (less than a 50/50 probability) caused by or the result of military noise.  In her rationale, she noted that tinnitus was less likely than not military related when the Veteran's occupational and recreational noise exposures were considered.  She noted too that the DPOAE results indicated that reduced outer hair cell function, which could be noise induced, was not present except at 7000 Hertz and above.  

There are no other audiograms in the record. 

Left Ear Hearing Loss

With regard to the claim of service connection for left ear hearing loss, the Board notes that one of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, audiograms during service and after service do not show the existence of a left ear hearing loss disability under the standards of 38 C.F.R. § 3.385.  

As the record now stands, there is no satisfactory proof that the Veteran has a current left ear hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 




Regarding the Veteran's and his wife's statements to the effect that he has a current left ear hearing loss that is attributable to noise exposure during service, although he is competent to describe such symptoms as hearing difficulty, hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss is, therefore, medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  As earlier noted with regard to right ear hearing loss, identification of hearing impairment under VA standards requires specialized audiologic testing.  

Where, as here, there is a question of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to diagnose hearing impairment under VA standards.  For this reason, the Board rejects his and his wife's statements as competent evidence sufficient to establish a diagnosis of left ear hearing loss for VA purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, as there is no favorable medical evidence of a current left ear hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





Tinnitus

With regard to the claim of service connection for tinnitus, the Board notes that although the Veteran, as an infantryman, may have been exposed to noise during service as suggested by a December 1998 audiogram remark, there is no service documentation of any complaint, finding, or diagnosis of tinnitus or ringing in the ears.  Where, as here, the claimed condition is not noted in or shown to be chronic during service, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

After service, there is no documentation of tinnitus or ringing in the ears until the time the Veteran filed his disability claim in April 2007, many years after his June 2002 discharge from service.  The Veteran did not complain of tinnitus in statements to the RO or at the time of medical treatment for various ailments until 2007.  The VA examiner in March 2010 appears to acknowledge the presence of tinnitus at that time.  The absence of continuity of symptoms from active service which ended in 2002 until 2007, when the Veteran was first shown to be have complaints of ringing in the ears, is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

It is acknowledged that the Veteran is competent to describe symptoms of tinnitus during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Finding the Veteran's lay statements and testimony as to ringing in the ears during service and periodically ever since service to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology.  


In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran currently asserts that he has had problems with ringing in his ears during and since service, and he described at a hearing one particular incident whereby the noise from a tank being test fired nearby resulted in his ears ringing for hours.  Nevertheless, there was no mention of problems with his ears ringing at the time he was discharged from service, at the time he filed his initial VA disability claims in October 2003, or in a January 2005 visit to a VA clinic seeking assistance to keep from going active duty again.  During that period, VA and private records in the file show that the Veteran complained of and received treatment for a variety of ailments but that he did not complain of tinnitus.  The Veteran's silence is evidence against continuity of symptomatology.  It is further noted that in one private record dated in November 2003, on a review of systems the Veteran had in fact denied ringing in the ears.  

In other words, the Board finds that, if there had been continuous problems with his ears ringing since active duty, the Veteran would have mentioned this fact in connection with his seeking VA or private treatment for various other chronic problems since service or VA compensation for disabilities in 2003.  The Board thus places great probative weight on the clinical records dated prior to the time that the Veteran initially asserted the presence of tinnitus in his April 2007 claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 






Further, the Board finds that the Veteran's statements lack credibility for the reason that the records contemporaneous with service, including the reports of the enlistment and separation examinations and the remainder of the service treatment records, contain no complaint, finding, treatment, or diagnosis of tinnitus, even though the Veteran periodically underwent audiology evaluations and his ears were clinically examined.  If the Veteran was experiencing hearing problems during service, particularly after the alleged incident with the test firing of a tank as he currently claims, he had an opportunity to report such problems at that time, or at least at the time he was being discharged from service.    

Therefore, the assertions of tinnitus ever since service lack credibility due to the Veteran's inconsistent history and complaints and inconsistency with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  The Board finds that the Veteran's assertions of continued symptomatology of tinnitus since active service, while competent, is nonetheless not credible.  

As continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for tinnitus may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  However, in this case there is no competent evidence that links any current tinnitus to an injury or disease or event in service or otherwise to the Veteran's period of service.  



The only medical record in the file that address the question of the etiology of the Veteran's tinnitus is the VA examination report of March 2010.  On this occasion, the Veteran underwent a VA examination by an audiologist specifically to clarify the nature and etiology of his tinnitus.  A comprehensive review of the claims file and medical history was undertaken, to include the Veteran's reported history of exposure to infantry noise during service.  Also noted was his post-service occupational and recreational history of noise exposure.  Not only did audiometric testing show normal hearing bilaterally from 250 Hertz through 8000 Hertz, but additional testing via DPOAE did not show any decreased functioning of the cochlear outer hair cell below 7000 Hertz where hearing loss was normal.  Based on a comprehensive review of the file, the VA examiner opined with rationale that the probability that current tinnitus was military related was less than 50 percent, noting the post-service noise exposure history and the results of the DPOAE.  

There is no other medical opinion of record that is probative of the etiology of the Veteran's tinnitus, and the Veteran has not offered any medical opinions to contradict the VA examiner's findings.  

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In the instant case, no healthcare professional has provided evidence of an etiologic link between any currently existing tinnitus on the one hand and the Veteran's active duty service on the other hand.  

As for service connection based on the documentation of tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 


Although the Veteran is competent to declare that he has tinnitus - and it is notable here to point out that the Veteran's initial report of tinnitus appeared in 2007 - to the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between his tinnitus and noise exposure in service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the veteran's perception and does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.);  see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.).

As an opinion on causation in this case requires education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements relating tinnitus to service are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim. 

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  




The evidence against the claim consists of the opinion of the VA audiologist, who examined the Veteran.  The VA audiologist is competent to offer an opinion by virtue of her education and training in the field of audiology.  The VA audiologist expressed the opinion with rationale that it was less likely than not that the Veteran's tinnitus was military related.  This evidence opposes the claim. 

As the opinion of the VA audiologist is against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been presented, the claim of service connection for right ear hearing loss is not reopened, and the appeal is denied. 

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

With regard to the claim of service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability, the evidence of record is insufficient to decide the claim.  



The Veteran was afforded a VA medical examination in March 2010, wherein the examiner opined that the Veteran's cervical spine strain was not caused by or a result of active duty, noting that there was no mention of a neck problem in service or evidence of a neck problem within one year of discharge from service.  It is noted, however, the Veteran has asserted, particularly in testimony in November 2011, that his cervical spine problems appeared to have arisen simultaneously with problems associated with his right shoulder during service, and that his cervical spine disability may currently be related to the right shoulder disability for which service connection has since been established in May 2010.  The RO has not considered the Veteran's claim of service connection on a secondary basis.  A medical opinion is needed under the duty to assist, particularly to ascertain whether the cervical spine disability is proximately due to or aggravated by the service-connected shoulder disability.  

It is also noted that during the November 2011 hearing, the Veteran's representative alluded to having updatesfrom the Veteran's chiropractor and would send in the records if they had not already been mailed.  Hearing transcript, pages 7-8.  A preliminary review of the claims file does not show any records from the named chiropractor since November 2005.  A request for such records should be made.  

As to the remaining claims pertaining to a higher ratings, the Board notes that in a May 2010 rating decision, the RO granted service connection for psychiatric disorder, lumbar strain with degenerative disc disease at L4-5 and L5-S1, bursitis of the right hip, right shoulder tendonopathy, metatarsalgia of the right and left hands, retropatellar pain syndrome of the right knee, and degenerative joint disease of the right and left ankles.  The RO assigned initial disability ratings for each of these disabilities ranging from 10 percent to 50 percent.  

In July 2010, the Veteran expressed his disagreement with the RO's assignment of ratings, asserting that each of the disabilities warrants an initial higher rating.  




When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Neither the claims files before the Board nor a search of the Veteran's file via the "Virtual VA" system shows that the RO has issued a statement of the case in regard to the issues for higher ratings.  

Accordingly, the case is REMANDED for the following action:


1.  Request the Veteran to submit treatment records from his chiropractor, A.H., since November 2005, or authorize the RO to obtain such records on his behalf.  

2.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current cervical spine disability is proximately due to or aggravated by the service-connected right shoulder disability.  

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential causes or aggravating factors, when the service-connected disability is not more likely than any other to cause or aggravate the Veteran's current cervical spine 


disability and that an opinion on causation or aggravation) is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

3.  After the above development is completed, adjudicate the claim of service connection for a cervical spine disability to include as secondary to the service-connected right shoulder disability.  If benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

4.  Furnish the Veteran and his attorney a statement of the case on the following claims: an initial rating higher than 50 percent for pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia; an initial rating higher than 10 percent prior to March 24, 2010, and an initial rating higher than 20 percent from March 24, 2010, for lumbar strain with degenerative disc disease at L4-5 and L5-S1; an initial rating higher than 20 percent for bursitis of the right hip; an initial rating higher than 10 percent for right shoulder tendonopathy; an initial rating higher than 10 percent for metatarsalgia of the right hand; an initial rating higher than 10 percent for metatarsalgia of the left hand; an initial rating higher than 10 percent for retropatellar pain syndrome of the right knee; 


an initial rating higher than 10 percent for degenerative joint disease of the right ankle; and an initial rating higher than 10 percent for degenerative joint disease of the left ankle.  

In order to perfect an appeal of the claims to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


